Delaney, J.
Opinion by Three distinct propositions were asserted by appellees in the court below, and appear to have been maintained by the judgment which is before us for review . .
1. That the sale by Eestor Clay to Tacitus, in 1830, was prohibited by the laws then in force. It was therefore a nullity; it passed no title to the vendee, and is no' bar to a recovery by the heirs of the vendor.
2. That the sale was made upon conditions precedent, and in the absence of affirmative proof by the defendant that he had performed those conditions, he could not hold the land against the claims of plaintiffs.
3. That at the time of the sale Tacitus Clay was, and for years afterwards continued to be, an alien, incapable of taking lands by purchase; and for that reason also he could not hold against plaintiffs.
We consider the question involved in the first of these propositions as effectually settled against appellees by the Supreme Court upon the two former appeals.
The court assigns a different reason for its ruling in each case, but the substantial result is the same.
*632We remark, further, that the decision of this question upon the two former appeals, can be fully sustained upon another ground not mentioned in either of the opinions, but we will only allude to it, as we consider this issue fully settled. Tacitus Clay is not a plaintiff seeking to enforce an illegal contract. He is a defendant in possession under a written •agreement executed many years ago, the possession having been delivered by the vendor pursuant to the contract. Plaintiffs, as heirs of the vendor, are, in effect,,, seeking to rescind that contract, and oust the defendant from his long-continued possession, upon no other ground whatever than the illegality.of the sale. They aver that their ancestor, in selling the land, violated a positive provision of the colonial law; that the sale was void and passed no title to the vendee.; that the title remaining in their ancestor after the sale, descended to them, and hence they ought to recover. They do not pretend that hTestor Clay was a man of weak mind, or that he was overreached or defrauded by his brother. They present nothing to excuse or palliate his violation of the laws of his country, but they rest their right to recover solely upon the, wrongfulness of. his act. Counsel for appellees refer us to a number of cases in which our Supreme Court has refused .to enforce these contracts, but to none in which they have been rescinded. Were these contracts absolutely null and void li We incline to think not. It is certain that our Supreme Court has always treated them as susceptible of ratification, and even of being specifically enforced upon equitable grounds.
In Stage v. McCallister, 18 Tex., 98, Justice Wheeler in speaking of these contraéis, says : u It is unnecessary now to discuss the question whether this agreement was, to all intents and purposes, null, or was only so far inoperative and ineffectual, as that it could not be enforced unless it was validated by the grantor after the removal of the legal impediment ; or unless there were supervening equities, which had the effect to make good the title in the purchaser. Whatever theoretical opinion may be entertained of the question, it cannot be denied that practically, the latter view of it has been maintained. ” (Citing, 1 Tex., 748; 9 Tex., 385; 14 Tex., 545.)
But appellees also maintain that the sale was made upon. *633conditions precedent. We can see no merit in this part of the «ase, bat it is seriously urged by counsel. It was made a part of the general charge, by the court below, and afterwards repeated in such a variety of forms, in the shape of charges asked by plaintiffs, that the jury must have thought it a matter of importance. We will, therefore, consider the evidence upon, which it is based.
Upon the same paper which contains the written contract, but below the signatures of Nestor Olay and the subscribing witness, occur the following words. We give them as they are written:
“ All my grand-maws two must come out and all my aunts two put that down all what mother says. ”
There is no signature to this latter writing, but counsel insists that these words form a part of the contract of sale. If so, they must-be taken as the words of the contracting parties, andas written by Nestor Clay. The words “Grand-maws,” must, we .suppose, be taken to mean grand-mothers, yet the record does not show that they hud, at that time, or afterwardi-'j either an aunt, or a grand-mother living.
This is the written testimony. In addition, two witnesses testify that they once heard Nestor Clay tell his brother, Tacitus, that he would give him a quarter of a league at Hickory Point, if he would bring their mother to Texas, and live there.
No time is mentioned when this proffer was made, nor any .circumstances to connect it with the sale; in fact, the witnesses state, that they heard nothing said about the sale. Why this testimony was not objected to, we do not know; but it amounts to nothing, and a verdict found upon it must have been set aside as being without evidence to support it. For if we take the written words at all, we must take them in. their appropriate meaning. And so talcing them, we cannot see how the declaration that an indefinite number of grand-mothers and aunts must come out, can be construed into an objection upon the part of Tacitus Olay, to bring to Texas the mother and sisters of Nestor, nor can we see how the allegation of a conditional contract of sale is supported by proof of a proposal to make a conditional gift, when the latter is wholly un*634connected with the contract. We think, therefore, that the court erred in giving the charge in chief upon this subject, and also in giving those asked by the plaintiffs as well as in. refusing those asked by the defendant. And we cannot know what influence this action of the court may have had upon the jury.
We come now to the question of the alienage and non-residence of Tacitus Clay, and upon the threshold of this inquiry we are confronted by the appellees with the following propositions — “ The decisions of this court in this case upon the question of title, as affected by the alienage and non-residence of Tacitus Clay, at the time of his pretended purchase, and of the subsequent ratification of the same, is the law of this case, binding alike on the parties, the court below and the Appellate Court.”
The general rule asserted in this proposition is doubtless founded in wisdom and sound policy; but it has not been implicitly followed by the courts of this State. (See Meyers v. Dittman, 47 Tex., 373; Layton v. Hall, 25 Tex., 204; Reeves v. Petty, 44 Tex., 254-5.) But supposing the rule to be correct, it applies only when there is substantially the same state of facts upon the last as upon the first appeal. (American Law Beview, vol. 1, p.612 — cited by counsel.)
TJpon the first appeal the question was decided upon a demurrer which admitted the alienage and non-residence of Tacitus Olay. The question which seems to have been decided by the court upon the first appeal was, could a nonresident alien take land by purchase under the colonization law of 1825?
The question now is, was Tacitus Clay in 1830, and at the death of Nestor Clay, such an alien and non-resident as to incapacitate him to take by purchase the land in dispute, and the further question, can the plaintiff, in view of all the facts and circumstances proven in the case, be heard to assert such incapacity ? Whatever might be our views upon the question decided upon the first appeal we do not feel called upon to review that decision. We do not propose to discuss the laws and policy of-Spain concerning foreigners; for in the case of Holliman v. Peebles, 1 Tex., and Yates v. Iams, 10 Tex., *635the learned Chief Justice Hemphill, after endeavoring in vain to explain the subject, abandoned the fruitless search and rested his decision in both cases upon the colonial laws of 1823.
But in the case of Yates v. Iams, 10 Tex., 169-70, he says that one of the methods by which a foreigner might acquire domiciliation was “that of attaching himself to the soil by purchasing and acquiring real property and possessions. Domiciliation is in most respects, equivalent to naiuialization.”
And after quoting a number of authorities he again says, (p. 70): From a review of the above, it appears that the acquisiton of real property and possession is a badge, or rather a conclusive evidence of domiciliation, or its equivalent naturalization.” There were many reasons why' Mexico, after her revolt from Spain, should abate much of the rigor with which the mother country had formerly treated foreigners. We need not delay to mention those reasons s but her liberal policy clearly appears in her colonization laws. In response to the invitation contained in the law of 1825, (Parsch Dig., Art. 563), Tacitus Olay came to the country as a colonist. He was received as such, and obtained from the government a grant of land, as a colonist, very near the time at which he bought from Ids brother the land now in litigation. He brought to the country what must have been regarded, at that time, as a large amount of property — consisting of slaves, live stock, merchandise, drugs, medicines, arms, ammunition, etc. He introduced, and settled upon this tract of land, a number of immigrants, among them, a physician and a blacksmith — quite an accession, we may foe sure, to this feeble, primitive settlement.
We take it that these facts are proof conclusive of his citizenship. How, if lie afterwards abandoned the country, the colonial authorities might declare vacant the lands which he had received from the State; but could his brother, or Ma brother's heirs, assert that, by reason of his abandonment, this tract of land reverted to them1? If there be anything in the laws of Spain or Mexico which would sanction such pretentions on their part, it has not been pointed out.
*636In the case of Brown v. Hicks, Tex., 22 161, Justice Wheeler uses this language:
“ That the grantee possessed all the requisite legal qualifications to entitle him to the grant; and that the grant itself concludes all after-iuqniry upon that subject, has been repeatedly decided. ”
Counsel admit that in a contest with the colonist about the . title to the land granted to him, the grant is conclusive; but they insist that in contests about other matters the grant would be only prima, facia evidence, even if it amounted to so much as that.
Bat we know of no cases in which such inquiries have been allowed, nor can we conceive of any cases in which they should ever be allowed, except in a contest about the title to the very land granted.
In our earlier judicial history, an opposing claimant was permitted to question the validity of a colonial grant, upon allegation of fraud upon the part of the grantee in obtaining it.
The evidence was required to be brought forward within a reasonable time. But it would bo strange, indeed, that a naturalized citizen should be compelled to prove his citizenship, by parol evidence, as well as by writing against all challengers, in all sorts of contests — and this, too, after an indefinite lapse of time.
If a foreigner was naturalized is this country to-day, surely no court would require him twenty years hence to produce any other than the written evidence of the fact.
After so long a lapse of time, every reasonable — almost every possible — presumption would be indulged in favor of the capacity of the defendant to take the land.
To show how our courts have treated the acts and adjudications of the former governments, we refer to the case of Holliman v. Peebles, 1 Tex., R. Holliman’s title was vacated in 1830. The land was granted- to Peebles in 1831. Holliman died in 1833, and his heirs brought the suit in 1810. In that suit they questioned the authority of the ayuntar miento to declare the land vacant, and Chief Justice Hemp-hill said, “ This presumption will not, in this case, be - *637adduced in support of the action of -the ayuntamiento, but a strong one arises in favor of their authority, from the long acquiescence of all the parties whose titles were annulled or affected by the proceedings.
“That redress could have* been obtained under the former government against the illegal and unwarrantable proceedings of the inferior authorities cannot be doubted. Why this . was not attempted has been left wholly unexplained. ”
In that case there was a delay of only seven years.
Here, Tacitus Clay bought iu 1830, Restor died in 1835 and this suit was brought in 1851. But it is alleged that the plaintiffs were minors. Their ancestor, however, was not. But even minority itself is not a perfect protection against that unalterable rule, inherent in all systems of jurisprudence, that long lapse of time fortifies possession, by lending to it every wholesome and healing presumption that it had a legal beginning.
In treating of a similar subject iu a case where heirs sought to set aside a judgment of many years standing, and alleged their minority. Chief Justice Robertson used this language: “It does not appear how long the heirs labored under disabilities, but no disabilities which can be presumed to have existed should materially affect the point we are now considering, for the chief efficacy of the long lapse of time does not ari.se from actual or presumed acquiescence merely, bat results princi - pally from an inflexible rule of law, established for securing the repose of society, and founded on the presumption, sustained by the experience of mankind, that considering the na - ture of the fact, attempted to be proved, the kind of evidence offered to prove it, and the obliterating influence of a laps® of more than twenty years, it is safer and more reasonable that the judgment should stand and long possession under it remain undisturbed, than that both should be assailed by testimony which, however false, the defendant could not. be expected to repel.” (4 Dana (Ky.) Reports, 422.) Under the circumstances of this case nothing but the clearest light, and the most imperative duty could justify the court in overturning a title and ousting a possession older than the Republic itself. And certainly we cannot grope our way through the dim twi*638light, which has been shed upon the laws of Spain and Mexico, to such a result. In oar opinion the plaintiffs should not be heard to question the capacity of the defendant to take, by purchase, the title to the land.
We therefore recommend that the judgment be reversed and the cause remanded.
Without intending to adopt fully all that is said in the opinion, we do concnrin and adopt the conclusions reached in the opinion on each of the questions discussed. The judgment is accordingly reversed and the cause remanded.
Bobeet S. G-ould, Chief Justice.